Exhibit 10.14

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK AWARD AGREEMENT

THIS AWARD AGREEMENT (the “Agreement”), made as of this                     ,
between CARBO Ceramics Inc. (the “Company”), a Delaware corporation, with its
principal offices at 575 N. Dairy Ashford, Suite 300, Houston, Texas 77079 and
                     (the “Participant”).

WHEREAS, the Company has adopted and maintains and the shareholders of the
Company have approved the CARBO Ceramics Inc. Omnibus Incentive Plan (the
“Plan”) to attract and retain highly qualified employees and non-employee
directors of the Company and reward them for making significant contributions to
the success of the Company and to strengthen the alignment of interests between
such persons and the Company’s shareholders by providing them with a proprietary
interest in the Company;

WHEREAS, the Plan provides for the award to Participants in the Plan (including
members of the Board of Directors of the Company who are not employees of the
Company) of restricted shares of Common Stock of the Company;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Award of Restricted Stock. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby awards to the
Participant          shares of Common Stock of the Company (the “Restricted
Stock”), which may not be transferred, pledged, assigned or otherwise encumbered
until vested (the “Transfer Restrictions”).

2. Grant Date. The Grant Date of the Restricted Stock hereby awarded is
                    .

3. Vesting Dates. The Restricted Stock shall vest only in accordance with the
provisions of this Agreement and of the Plan. Subject to the provisions of the
Plan, shares of the Restricted Stock shall become vested on each of the
following dates as follows (the “Vesting Dates”):

 

  (a)          shares of Restricted Stock shall vest on                     ;

 

  (b)          shares of Restricted Stock shall vest on                     ;
and

 

  (c)          shares of Restricted Stock shall vest on                     .

4. Forfeiture.

(a) Subject to the provisions of the Plan, in the event that the Participant’s
service on the Board of Directors of the Company terminates prior to the Vesting
Date with respect to any of the Participant’s shares of Restricted Stock (i) for
any reason other than due to death or Disability, all such shares of Restricted
Stock shall be forfeited on the date of such termination without payment of any
consideration therefor; and (ii) due to death or Disability, all such shares of
Restricted Stock shall cease to be subject to the Transfer Restrictions and
cease to be forfeitable as of the date of such termination. The Committee shall
determine whether an authorized leave of absence, or absence in military or
government service, shall constitute termination of service on the Board of
Directors of the Company for purposes of this Agreement.



--------------------------------------------------------------------------------

(b) Additionally, in the event that the Participant attempts to transfer,
pledge, assign or otherwise encumber shares of Restricted Stock prior to any
applicable Vesting Date in violation of the Transfer Restrictions, such
transfer, pledge, assignment or encumbrance shall be null and void and the
Participant’s shares of Restricted Stock shall be forfeited without payment of
any consideration therefor.

(c) Notwithstanding the foregoing, all shares subject to an Award shall
immediately cease to be subject to the Transfer Restrictions and cease to be
forfeitable upon a Change in Control.

5. Share Certificates. Subject to the provisions of the Plan, the shares
representing the Restricted Stock will be held in the Participant’s name in
book-entry format by the Company’s transfer agent, Computershare Trust Company,
N.A. Upon vesting of the shares of Restricted Stock on a Vesting Date, the
Participant has the right to choose to have a certificate issued in the
Participant’s name, to have the shares transferred to a brokerage account of the
Participant’s choice or to continue to hold the shares in book-entry format with
the transfer agent.

6. Shareholder’s Rights. Subject to the terms of this Agreement, prior to the
Vesting Date with respect to any of the Participant’s shares of Restricted
Stock, the Participant shall have, with respect to any of the shares of
Restricted Stock, all rights of a shareholder of the Company, including the
right to vote such shares and the right to receive all dividends paid with
respect to such shares of Restricted Stock at the same time as Shareholders
generally; provided, that the right to vote and receive dividends shall
terminate immediately with respect to any shares of Restricted Stock upon
forfeiture of those shares pursuant to Section 4 hereof and that stock dividends
shall be subject to the provisions of Sections 7(b) and (c) and Section 19 of
the Plan in the same manner as the corresponding Restricted Stock to which such
dividends or distributions relate and shall be held by the Company or subject to
a legend as determined by the Committee to effectuate the purposes of the Plan.

7. Non-Assignability. Except as expressly provided in the Plan or herein, Awards
shall not be assigned, transferred, pledged or encumbered, and any purported
assignment, transfer, pledge or encumbrance shall be null and void; provided,
that Awards may be transferred by will or by the laws of descent and
distribution subject to the Committee’s receipt of such documents as may be
requested by the Committee from time.

8. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Company’s Board of Directors’
right to amend, modify or terminate the Plan, neither this Agreement nor any
provision hereof can be changed, modified, amended, discharged, terminated or
waived orally or by any course of dealing or purported course of dealing, but
only by an agreement in writing signed by the Participant and the Company. No
such agreement shall extend to or affect any provision of this Agreement not
expressly changed, modified, amended, discharged, terminated or waived or impair
any right consequent on such a provision. The waiver of or failure to enforce
any breach of this Agreement shall not be deemed to be a waiver or acquiescence
in any other breach thereof.

9. Governing Law. This Agreement, the Plan and all rights under this Agreement
and the Plan shall be construed and enforced in accordance with the laws of the
State of Delaware without regard to the provisions governing conflict of laws.

10. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan and that all decisions, determinations and interpretations of
the Committee or the Company in respect of this Agreement shall be final,
conclusive and binding.

 

2



--------------------------------------------------------------------------------

11. Incorporation of Plan. All terms and provisions of the Plan are incorporated
herein and made part hereof as if stated herein. If any provisions hereof and of
the Plan shall be in conflict, the terms of the Plan shall govern. All
capitalized terms used herein and not defined herein shall have the meanings
assigned to them in the Plan.

12. Entire Agreement. This Agreement represents the final, complete and total
agreement of the parties hereto respecting the Restricted Stock and the matters
discussed herein and this Agreement supersedes any and all previous agreements
and understandings, whether written, oral or otherwise, relating to the
Restricted Stock and such matters.

IN WITNESS WHEREOF, CARBO Ceramics Inc. has caused this Agreement to be duly
executed by its duly authorized officer and said Participant has hereunto signed
this Agreement on his own behalf, THEREBY REPRESENTING THAT HE OR SHE HAS
CAREFULLY READ AND UNDERSTANDS THIS AGREEMENT AND THE PLAN, as of the day and
year first above written.

 

CARBO CERAMICS INC. By:        

 

3